14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.REAL PROPERTY AND PREMISES KNOWN AS 10381 S.W. 14TH STREET,MIAMI, FLORIDA 33174, Defendant-Appellant,Juana Suarez-Milian, Claimant-Appellant.
No. 92-1244.
United States Court of Appeals, Fourth Circuit.
Submitted June 18, 1993.Decided Dec. 16, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, No. CA-91-1104-A;  Albert V. Bryan, Jr., Senior District Judge.
Juana Suarez-Milian, pro se.
Gordon Dean Kromberg, Office of the U.S. Atty., Alexandria, VA, for plaintiff-appellee.
E.D.Va.
AFFIRMED.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Juana Suarez-Milian appeals from the district court's order denying her Motion to Reconsider its grant of summary judgment to the Government in this civil forfeiture action pursuant to 21 U.S.C. Sec. 881(a)(7) (West Supp.1993).  Our review of the record and district court's opinion disclosed that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Suarez-Milian, No. CA-91-1104-A (E.D.Va. Feb. 6, 1992).


2
In addition, we deny the Government's Motion to Dismiss the appeal as untimely filed.  We construe Suarez-Milian's Motion to Reconsider as a Fed.R.Civ.P. 60(b) motion;  her appeal of the district court's denial of that motion was timely filed in this Court.  We also deny Suarez-Milian's Motion for Appointment of Counsel.   See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.1984) (exceptional circumstances required for appointment of counsel).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.